Case 1:19-cv-03903-KAM-VMS Document 2 Filed 07/09/19 Page 1 of 2 PagelD 16°34
CIVIL COVER SHEET

-The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
e

JS 44 (Rez. 02/19)

provided by local rules of court. This form, approved by the Judicial Con

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

rence of the United States in September 1974, is required for the use of the Clerk of Court for the

 

I. (a) PLAINTIFFS
AVRAHAM ABADA

(b) County of Residence of First Listed Plaintiff KINGS
(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)
D. Christopher Mason, Mason Law, PLLC. 11 Broadway - Suite 615,

New York, NY 10004

DEFENDANTS
DELTA AIR LINES

County of Residence

NOTE:
THE TRACT

Attomeys (// Known)

 

JINC,

of First Listed Defendant

CIN U.S. PLAINTIFF CASES ONLY)

OF LAND INVOLVED.

IN LAND CONDEMNATION CASES, USE THE LOCATION OF

 

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)

O 1 U.S. Government 3 Federal Question

Plaintiff

2 U.S. Government
Defendant

04 Diversity

SUIT (Place an“

(U.S. Government Not a Party)

(Indicate Citizenship of Parties in Item III)

 

(For Diversity Cases Only)

Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X” in One Box for Plaintiff

and One Box for Defendant)

PTF DEF PTF DEF
Citizen of This State o1 © 1 Incorporated or Principal Place ago4 a4
of Business In This State
Citizen of Another State OQ 2 © 2 Incorporated and Principal Place os a5
of Business In Another State
Citizen or Subject of a 0 3 O 3 Foreign Nation J 6 06

Foreign Country

 

 

IV. NATURE OF

   

"in One Box Only)

 

 

 

 

| FORFEITURE/PENALTY [BANKRUPTCY

(1 422 Appeal 28 USC 158
© 423 Withdrawal
28 USC 157

 

PROPERTY RIGHTS
820 Copyrights
830 Patent
840 Trademark

a
qo
qf

 

7 sak ae sec TORTS
7 110 Insurance PERSONAL INJURY PERSONAL INJURY | 625 Drug Related Seizure
© 120 Marine 3 310 Airplane © 365 Personal Injury - of Property 2] USC 881
© 130 Miller Act 1 315 Airplane Product Product Liability 0 690 Other
© 140 Negotiable Instrument Liability © 367 Health Care/
© 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical
& Enforcement of Judgment Slander Personal Injury
© 151 Medicare Act © 330 Federal Employers’ Product Liability
[1 152 Recovery of Defaulted Liability 7 368 Asbestos Personal
Student Loans © 340 Marine Injury Product
(Excludes Veterans) Oj 345 Marine Product Liability 3
G 153 Recovery of Overpayment Liability PERSONAL PROPERTY | 7 710 Fair Labor Standards
of Veteran’s Benefits © 350 Motor Vehicle © 370 Other Fraud Act
© 160 Stockholders’ Suits © 355 Motor Vehicle © 371 Truth in Lending © 720 Labor/Management
O 190 Other Contract Product Liability © 380 Other Personal Relations
© 195 Contract Product Liability |T1J 360 Other Personal Property Damage © 740 Railway Labor Act
C196 Franchise Injury 1 385 Property Damage © 751 Family and Medical

© 362 Personal Injury -
Medical Malpractice

 

Product Liability

 

   
 

____ REAL PROPERTY.
© 210 Land Condemnation
O 220 Foreclosure

O 230 Rent Lease & Ejectment
1 240 Torts to Land

© 245 Tort Product Liability
© 290 All Other Real Property

Eo HTS):

© 440 Other Civil Rights

0 441 Voting

OF 442 Employment

O 443 Housing/
Accommodations

OG 445 Amer. w/Disabilities -
Employment

© 446 Amer. w/Disabilities -
Other

O 448 Education

  

   

2
2.

 

PRISONER PETITIONS _
Habeas Corpus:
4 463 Alien Detainee
© 510 Motions to Vacate
Sentence
1 530 General

Leave Act
0 790 Other Labor Litigation
O 791 Employee Retirement
Income Security Act

1 861 HIA (1395ff)

OF 862 Black Lung (923)

1 863 DIWC/DIWW (405(g))
© 864 SSID Title XVI

1 865 RSI (405(g))

 

|___FEDERAL TAX SUITS

© 870 Taxes (U.S. Plaintiff
or Defendant)

871 IRS—Third Party
26 USC 7609

 

4 535 Death Penalty

______ IMMIGRATION

 

Other:
O 540 Mandamus & Other
550 Civil Rights
© 555 Prison Condition
O 560 Civil Detainee -
Conditions of
Confinement

 

 

1 462 Naturalization Application
1 465 Other Immigration
Actions

 

 

ol

O4U0000

9000 0090

QoQ

 

375 False Claims Act

376 Qui Tam (31 USC
3729(a))

400 State Reapportionment

410 Antitrust

430 Banks and Banking

450 Commerce

460 Deportation

470 Racketeer Influenced and
Corrupt Organizations

480 Consumer Credit

490 Cable/Sat TV

850 Securitics/Commoditics/
Exchange

890 Other Statutory Actions

891 Agricultural Acts

893 Environmental Matters

895 Freedom of Information
Act

896 Arbitration

899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

950 Constitutionality of
State Statutes

 

V. ORIGIN (Place an “X” in One Box Only)
MI Original
Proceeding

12 Removed from o 3

State Court

Remanded from
Appellate Court

o4

Reinstated or
Reopened
(specify)

1 5 Transferred from
Another District

6
Litigation

Multidistrict

 

USE

38

1a USC: S000

2 (Do not cite jurisdictional statutes unless diversity):

 

VI. CAUSE OF ACTION

 

VII. REQUESTED IN O CHECK IF THIS

rief description of cause; ; — . :
ace/Ethnic Discrimination against persons of jewish, hebrew and israeli race and/or ethnicity

IS A CLASS ACTION

DEMAND $

CHECK YES only if demanded in complaint:

 

 

 

COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: Yes No

VIII. RELATED CASE(S)
(See instructions):

IF ANY . “ JUDGE / DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
07/06/2019 /s/ D. Christopher Mason, Esq.
FOR OFFICE USE ONLY

AMOUNT APPLYING IFP JUDGE MAG. JUDGE

RECEIPT #
CERTIFICATION OF ARBITRATION ELIGIBILITY

Local Arbitration Rule 83.7 provides that with certain exceptions, actions seeking money damages only in an amount not in excess of $150,000,
exclusive of interest and costs, are eligible for compulsory arbitration. The amount of damages is presumed to be below the threshold amount unless a
certification to the contrary is filed.

Case is Eligible for Arbitration [|

[, D. Christopher Mason , counsel for Plalntitt . do hereby certify that the above captioned civil action is ineligible for
compulsory arbitration for the following reason(s):

 

C] monetary damages sought are in excess of $150,000, exclusive of interest and costs,
the complaint seeks injunctive relief,

the matter is otherwise ineligible for the following reason

DISCLOSURE STATEMENT - FEDERAL RULES CIVIL PROCEDURE 7.1

Identify any parent corporation and any publicly held corporation that owns 10% or more or its stocks:
Defendant Delta Air Lines, Inc. is a publically held corporation

RELATED CASE STATEMENT (Section Vill on the Front of this Form)

Please list all cases that are arguably related pursuant to Division of Business Rule 50.3.1 in Section Vill cn the front of this form. Rute 50.3.1 (a) provides that “A civil case is “related”
to another civil case for purposes of this guideline when, because of the similarity of facts and legal issues or because the cases arise from the same transactions or events, a
substantial saving of judicial resources Is likely to result fram assigning both cases to the same judge and magistrate judge.” Rule 50.3.1 (b) provides that“ A civil case shall not be
deemed “related” to another civil case merely because the civil case: (A) Involves identical legal issues, or (B) involves the same parties." Rute 50.3.1 (c) further provides that
“Presumptively, and subject to the power of a judge to determine otherwise pursuant to paragraph (d), civil cases shall nol be deemed to be “related* unless both cases are still
pending before the court." ¢

-

NY-E DIVISION OF BUSINESS RULE 50,1(d)(2)

1.) Is the civil action being filed in the Eastern District removed from a New York State Court located in Nassau or Suffolk
County? CJ Yes No

2.) If you answered “no” above:
a) Did the events or omissions giving rise to the claim or claims, or a substantial part thereof, occur in Nassau or Suffolk
County? ol Yes No
b) Did the events or omissions giving rise to the claim or claims, or a substantial part thereof, occur in the Eastern
District? Yes No

C) If this is a Fair Debt Collection Practice Act case, specify the County in which the offending communication was
received:

If your answer to question 2 (b) is “No,” does the defendant (or a majority of the defendants, if there is more than one) reside in Nassau or
Suffolk County, or, in.an interpleader cin does the claimant (or a majority of the claimants, if there is more than one) reside in Nassau or
Suffolk County? es No
(Note: A corporation shall be considered a resident of the County in which it has the most significant contacts).
BAR ADMISSION
| am currently admitted in the Easter District of New York and currently a member in good standing of the bar of this court.
Yes Cc No

Are you currently the subject of any disciplinary action (s) in this or any other state or federal court?

Oo Yes (If yes, please explain No

| certify the vee et provided above.
Signature: >

WV

 

Last Modified: 11/27/2017
